      Case 2:20-cv-00722-RSM Document 12 Filed 10/30/20 Page 1 of 3




                                              THE HONORABLE RICARDO S. MARTINEZ




                       UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS, INC.,
                                                 NO.     C20-722-RSM
                        Plaintiff,

                v.                               STIPULATION AND ORDER FOR
                                                 DISMISSAL WITH PREJUDICE
 USF REDDAWAY INC., an Oregon
 corporation,

                        Defendant.


       THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and Jason S. Mills, Robin Lagorio

and Holly A. Henrich of Morgan, Lewis & Bockius, LLP, attorneys for Defendant, USF

Reddaway Inc., hereby stipulate that the above-referenced action should be dismissed, with

prejudice, and with each party bearing its own attorneys’ fees and costs. This Stipulation shall

not foreclose Plaintiff or the Trust, based on res judicata principles or other legal principles,

from collecting additional contributions, liquidated damages, interest and attorneys fees for the

time period encompassed by this action, March 2020 through May 2020, if a future audit or

some other source reveals that Defendant owes the Plaintiff additional amounts for said period,




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C20-00722-RSM
Page 1 of 3
        Case 2:20-cv-00722-RSM Document 12 Filed 10/30/20 Page 2 of 3




or from collecting contributions, liquidated damages, interest, attorney's fees and costs for any

period other than March 2020 through May 2020.


        DATED this _28th day of October, 2020.


REID, McCARTHY, BALLEW & LEAHY,                      MORGAN, LEWIS & BOCKIUS, LLP
BALLEW, L.L.P.


s/Russell J. Reid                                    s/Jason S. Mills
Russell J. Reid, WSBA #2560                          Jason S. Mills, WSBA #52313
Attorney for Plaintiff                               Attorney for Defendant




                                  ORDER OF DISMISSAL

Based on the foregoing Stipulation of Plaintiff and Defendant,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall be

and is hereby dismissed with prejudice and that each party shall bear its own attorneys’ fees

and costs of suit. This Order shall not foreclose Plaintiff or the Trust, based on res judicata

principles or other legal principles, from collecting additional contributions, liquidated

damages, interest and attorneys fees for the time period encompassed by this action, March

2020 through May 2020, if a future audit or some other source reveals that Defendant owes the

Plaintiff additional amounts for said period, or from collecting contributions, liquidated

damages, interest, attorney's fees and costs for any period other than March 2020 through May

2020.




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C20-00722-RSM
Page 2 of 3
      Case 2:20-cv-00722-RSM Document 12 Filed 10/30/20 Page 3 of 3




       ORDER ENTERED this 30th day of October, 2020.




                                       A
                                       RICARDO S. MARTINEZ
                                       CHIEF UNITED STATES DISTRICT JUDGE




Submitted for Entry:

REID, McCARTHY, BALLEW & LEAHY,
L.L.P.




By s/Russell J. Reid
  Russell J. Reid, WSBA #2560
  Attorneys for Plaintiff




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C20-00722-RSM
Page 3 of 3
